An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT

IN THE SUPREME COURT OF THE STATE OF NEVADA

VIEW OF BLACK MOUNTAIN
HOMEOWNERS ASSOCIATION, INC,
A NEVADA NONPROFIT
CORPORATION,

Petitioner,

VS.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF I
CLARK; AND THE HONORABLE .
SUSAN JOHNSON, DISTRICT JUDGE, l

RespOndents,

and / [

BEAZER HOMES HOLDINGS CORR, A .
DELAWARE CORPORATION, ‘

Real Partyigjnterest.

 

NO. 67157

HRH?

OCT 2 3 2015

TRACIE Fl. LINOEMAN
CLERK G SUPREME COURT

 

ORDER DISMISSING PETITION

Petitioner has ﬁled a notice Of settlement and request to

dismiss this petitiOn. We treat the notice as a motion to VOluntarily

dismiss this petition, and cause appearing, grant the motion. This petition

is dismisaed. .NRAP 42(1)).
It is so ORDERED.

_ /la.4 16:41, , C.J.

OC: Hon. Susan Johnson, District J 11ng

Fenton Grant Mayﬁeld Kannada & *Litt, LLP

Koeller Nebeker C OTIROII 8: Haluck, LLPfLas Vegas

Eighth District Court Clerk

5‘“ 2‘4